Citation Nr: 0102679	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  00-04 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether the veteran's appeal of a Department of Veterans 
Affairs Regional Office decision dated March 20, 1990, and an 
August 29, 1996, letter is timely.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to February 
1969.

This appeal arises from a June 1999 letter of the San Juan, 
Puerto Rico, Regional Office (RO), that informed the veteran 
that he could no longer appeal a rating decision dated March 
20, 1990, and an August 29, 1996, letter from the RO on the 
ground that the one-year appeals time limit had expired.  


REMAND

In February 1990, in pertinent part, the RO denied service 
connection for residuals of trauma to the right knee, and it 
notified the veteran of that decision in March 1990.  In 
March 1996, the veteran sought service connection for 
residuals of a right knee injury, as well as for service 
connection for left leg damage, and degeneration of the 
lumbar spine (L3-L4, L2-L3, and L5-S1).  In August 1996, the 
RO sent the veteran a letter requesting additional evidence.  
In March 1999, the veteran inquired as to the status of his 
claim for service connection for residuals of right knee 
trauma.  

In addition, the RO should ascertain what claims the veteran 
is seeking to appeal or to pursue.  In a May 1989 claim for 
compensation, the veteran had referred to a right knee 
injury.  However, in a March 1996 letter, the veteran had 
referred to a right knee injury, left leg damage, and 
degenerative changes of the lumbar spine.  In a March 1999 
telephone call, the veteran appeared to be inquiring as to 
the status of the right knee service connection claim, but he 
also apparently referred to his March 1996 letter.  
Therefore, on remand, the RO should ascertain what claims the 
veteran is pursuing and, if necessary, address all the claims 
being raised by the veteran in connection with this matter.

The veteran sought to testify at a hearing before a hearing 
officer at the RO, and the RO scheduled such a hearing in May 
2000.  However, the veteran did not attend that hearing.  In 
a subsequent letter, he has explained that he had sought to 
reschedule the hearing through his mother, but that this 
attempt had been unsuccessful.  In a late May 2000 letter, he 
reiterated his desire to testify at a personal hearing at the 
RO.  Therefore, the Board of Veterans' Appeals (Board) will 
remand this matter to the RO in order to reschedule the 
veteran's hearing before a hearing officer at the RO.  

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following:

1.  The RO must reschedule the veteran's 
personal hearing before a hearing officer at 
the RO.  

2.  The RO must ascertain from the veteran 
what claims he is pursuing (i.e., service 
connection for residuals of a right knee 
injury, service connection for left leg 
damage, service connection for degenerative 
changes of the spine), and must address all 
claims, as appropriate.
 
Upon remand, the appellant will be free to submit additional 
evidence. See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.103(a) 
(1999); Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129 (1992).  The Board 
notes that a remand "confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders."  Stegall v. West, 11 Vet. App. 268 
(1998).

Following completion of the above development, the RO should 
then review the entire evidentiary record in order to 
determine if his appeal of a March 1990 rating decision and 
of an August 1996 letter from the RO is timely.  If the 
decision remains adverse to the veteran, he and his 
representative should be furnished with a supplemental 
statement of the case.  The case should thereafter be 
returned to the Board for further review, as appropriate.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




